EXHIBIT 10.9



Execution Version



SIXTH AMENDMENT TO CREDIT AGREEMENT
This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Sixth Amendment”) dated as of
May 22, 2018, by and between SPECTRUM BRANDS, INC., a Delaware corporation (the
“Lead Borrower”) and ROYAL BANK OF CANADA (“Royal Bank”), as administrative
agent (as successor to Deutsche Bank AG New York Branch) (in such capacity, the
“Administrative Agent”) under the Loan Documents.  Unless otherwise indicated,
all capitalized terms used herein and not otherwise defined herein shall have
the respective meanings provided to such terms in the Credit Agreement referred
to below.
W I T N E S S E T H :
WHEREAS, the Lead Borrower, SB/RH HOLDINGS LLC, a Delaware limited liability
company (“Holdings”), the Administrative Agent, each lender from time to time
party thereto (the “Lenders”) and the other parties thereto have entered into
the Credit Agreement, dated as of June 23, 2015 (as the same has been amended,
restated, supplemented and/or otherwise modified from time to time prior to the
Sixth Amendment Effective Date referred to below, the “Credit Agreement”);
WHEREAS, pursuant to Section 9.02(d)(iii) of the Credit Agreement, the Lead
Borrower and the Administrative Agent have identified certain necessary or
desirable technical changes to certain provisions of the Credit Agreement and
wish to amend the Credit Agreement in accordance with the requirements set forth
in Section 9.02(d)(iii) of the Credit Agreement and otherwise on the terms and
conditions provided herein;
NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, the parties hereto agree as follows:
SECTION 1.          Amendments.  Subject to the terms and conditions set forth
herein and the occurrence of the Sixth Amendment Effective Date, the Credit
Agreement is hereby amended as follows:
(a)          The definition of “Canadian Base Rate” in Section 1.01 of the
Credit Agreement is hereby amended by amending and restating clause (x) thereof
in its entirety as follows:
“(x) the rate of interest per annum established from time to time by the
Administrative Agent as the reference rate of interest for the determination of
interest rates that the Administrative Agent will charge to customers in Canada
for Canadian Dollar demand loans in Canada, and”
(b)          The definition of “Exchange Rate” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the references to “approximately 11:00
a.m. (London time)” and “10:00 a.m. (New York City time) on such date” with “the
close of business on the Business Day that such conversion is to be made (or, if
such conversion is to be made before close of business on such Business Day,
then at approximately the close of business on the immediately preceding
Business Day)”.
(c)          The definition of “Prime Rate” in Section 1.01 of the Credit
Agreement is hereby amended by amending clause (a) thereof in its entirety as
follows:
“(a) the rate of interest per annum determined by Royal Bank of Canada from time
to time as its prime commercial lending rate for United States Dollar loans in
the United States for such day (such rate is not necessarily the lowest rate
that Royal Bank of Canada is charging any corporate customer) or”.

--------------------------------------------------------------------------------

(d)          Section 5.01 of the Credit Agreement is hereby amended by inserting
a new paragraph at the end thereof to read as follows:
“The Lead Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Lead Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Syndtrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Lead Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Lead Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Lead
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the Issuing Banks and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Lead Borrower or its Affiliates or any of
their respective securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Confidential Information, they shall be treated as set forth in
Section 9.13); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”.”
(e)           Section 2.11(a)(iii) of the Credit Agreement is hereby amended by
inserting the text “shall be in the form of Exhibit H hereto and” immediately
after the text “Each such notice” in the second sentence thereof.
(f)           Section 2.11(b)(viii) of the Credit Agreement is hereby amended by
inserting the text “in the form of Exhibit H hereto” immediately after the text
“shall deliver to the Administrative Agent a certificate”.
(g)          Exhibit H to the Credit Agreement is hereby amended and restated in
the form attached hereto as Exhibit H.
SECTION 2.          Conditions of Effectiveness of this Sixth Amendment.
This Sixth Amendment shall become effective on the date when each of the
following conditions shall have been satisfied (such date, the “Sixth Amendment
Effective Date”):
(a)          the Lead Borrower and the Administrative Agent shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of facsimile or other electronic transmission) the
same to Paul Hastings LLP;
(b)          (i) on the Sixth Amendment Effective Date both immediately prior to
and after giving effect to this Sixth Amendment, no Default under
Section 7.01(a), 7.01(f) or 7.01(g) or Event of
2

--------------------------------------------------------------------------------

Default shall exist and (ii) each of the representations and warranties set
forth in the Credit Agreement and in the other Loan Documents (including the
representations and warranties set forth in Section 5 of this Sixth Amendment)
shall be true and correct in all material respects (or, if qualified by
materiality, in all respects) on and as of the Sixth Amendment Effective Date
with the same effect as though made on and as of the Sixth Amendment Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case they shall be true and correct in all material
respects (or, if qualified by materiality, in all respects) as of such earlier
date;
(c)           the Administrative Agent shall have received from the Lead
Borrower a certificate executed by a Responsible Officer of the Lead Borrower,
certifying compliance with the requirements of preceding clause (b); and
(d)          the “Effective Date” shall have occurred under that certain
Resignation and Assignment Agreement, dated as of May 22, 2018, by and among the
Lead Borrower, Holdings, each Subsidiary Guarantor, Deutsche Bank AG New York
Branch, as Existing Administrative Agent and Existing Collateral Agent (each as
defined therein), Royal Bank, as Successor Administrative Agent and Successor
Collateral Agent (each as defined therein).
SECTION 3.          Costs and Expenses.  The Lead Borrower hereby reconfirms its
obligations pursuant to Section 9.03(a) of the Credit Agreement to pay and
reimburse the Administrative Agent and its Affiliates for all reasonable and
documented out-of-pocket costs and expenses (including, without limitation,
reasonable fees and out-of-pocket expenses of counsel) incurred in connection
with the negotiation, preparation, execution and delivery of this Sixth
Amendment and all other documents and instruments delivered in connection
herewith.
SECTION 4.          Remedies.  This Sixth Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
SECTION 5.          Representations and Warranties.  To induce the
Administrative Agent to enter into this Sixth Amendment, the Lead Borrower
hereby represents and warrants that, immediately prior to and immediately after
giving effect to this Sixth Amendment:
(a)           the execution, delivery and performance by it of this Sixth
Amendment and, in the case of Holdings and the Lead Borrower, the performance by
it of the Credit Agreement (as amended hereby) does not (i) violate any
provision of law applicable to it, its Organization Documents, or any order,
judgment or decree of any court or other agency of government binding on it,
(ii) conflict with, result in a material breach of or constitute (with due
notice or lapse of time or both) a material default under any of its Contractual
Obligations, (iii) result in or require the creation or imposition of any Lien
(other than Liens in favor of the Collateral Agent) upon any of its properties
or assets or (iv) require any approval of stockholders or any approval or
consent of any Person under any of its material Contractual Obligations, other
than those approvals and consents which have been obtained;
(b)          it has all requisite organizational power and authority to enter
into this Sixth Amendment and the execution, delivery and performance by it of
this Sixth Amendment and, in the case of Holdings and the Lead Borrower, the
performance by it of the Credit Agreement (as amended hereby) has been duly
authorized by all necessary organizational action by it;
(c)          the Lead Borrower has duly executed and delivered this Sixth
Amendment, and this Sixth Amendment, the Credit Agreement (as amended hereby)
and each other Loan Document to which it is a party constitutes the legally
valid and binding obligations of it, enforceable against it in accordance with
their respective terms, except as enforcement may be limited by bankruptcy,
insolvency,
3

--------------------------------------------------------------------------------

reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability; and
(d)          each of the representations and warranties set forth in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (or, if qualified by materiality, in all respects) on and as of the
Sixth Amendment Effective Date with the same effect as though made on and as of
the Sixth Amendment Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects (or, if qualified by materiality, in
all respects) as of such earlier date.
SECTION 6.          Reference to and Effect on the Credit Agreement and the Loan
Documents.
(a)           On and after the Sixth Amendment Effective Date, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this Sixth Amendment.
(b)          The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Sixth Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed. 
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Obligations of the applicable Loan Parties under the Loan
Documents, in each case, as amended by this Sixth Amendment.
(c)          The execution, delivery and effectiveness of this Sixth Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
SECTION 7.          Governing Law.  THIS SIXTH AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 8.          Counterparts.  This Sixth Amendment may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.  Delivery by facsimile or electronic transmission of an executed
counterpart of a signature page to this Sixth Amendment shall be effective as
delivery of an original executed counterpart of this Sixth Amendment.
[Signature Pages to follow]




4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Sixth Amendment to be duly executed and delivered by the parties hereto as of
the date first above written.



 
SPECTRUM BRANDS, INC.,
   
as the Lead Borrower
                   
By:
/s/ Joanne P. Chomiak
     
Name: Joanne P. Chomiak
     
Title: Senior Vice President – Tax & Treasurer
 



[Signature Page to Sixth Amendment to Spectrum Credit Agreement]

--------------------------------------------------------------------------------

 
ROYAL BANK OF CANADA,
   
as Administrative Agent
                   
By:
/s/ Rodica Dutka
     
Name: Rodica Dutka
     
Title: Manager, Agency
 








[Signature Page to Sixth Amendment to Spectrum Credit Agreement]

--------------------------------------------------------------------------------

Exhibit H
[FORM OF]
PREPAYMENT NOTICE
Royal Bank of Canada, as Administrative Agent
12th Floor, South Tower
Royal Bank Plaza, 200 Bay Street
Toronto, Ontario M5J 2W7
Attention: Manager, Agency Services
Fax: (416) 842-4023


 [●], 20[●]


Ladies and Gentlemen:
Reference is hereby made to that certain Credit Agreement, dated as of June 23,
2015, by and among Spectrum Brands, Inc., a Delaware corporation (the “Lead
Borrower”), SB/RH Holdings, LLC, a Delaware limited liability company, the
Lenders from time to time party thereto, Royal Bank of Canada, as administrative
agent (together with its successors and assigns in such capacity, the
“Administrative Agent”) and as collateral agent (together with its successors
and assigns in such capacity, the “Collateral Agent”), and the other parties
party thereto (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”).  Terms defined in the Credit Agreement
are used herein with the same meanings unless otherwise defined herein.
The undersigned hereby gives you notice pursuant to Section 2.11[(a)][(b)[●]] of
the Credit Agreement that it intends to make a prepayment on the terms set forth
below:

 
Payer:
             
Currency:
             
Date of prepayment:
     
(which shall be a Business Day)
             
In the principal amount of:
     


[The calculations of such amount is set forth on Annex I    


hereto]1            
Type of Loans:2
             
Class of Borrowing:3
   



--------------------------------------------------------------------------------

1          To be included for each prepayment required under Section 2.11(b)(i),
(ii) or (iii) of the Credit Agreement.
2          State whether a [Base] [Eurocurrency] Rate Loan.
3          State whether Revolving Credit Loans, Swingline Loans, Term Loans or
other applicable Class.





--------------------------------------------------------------------------------

 
SPECTRUM BRANDS, INC.
 
 
   
By:
       
Name:
     
Title:
 










--------------------------------------------------------------------------------

Annex 1 to Exhibit H
[Calculation of Amount of Prepayment under Section 2.11(b)(i), (ii) or (iii)]







--------------------------------------------------------------------------------